Citation Nr: 0306182	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart irregularities.  

(The issue of entitlement to service connection for left eye 
posterior vitreous floaters will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from February 
1987 to February 1997 and included service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In November 2000, the case was Remanded by the Board so a 
hearing could be scheduled.  In February 2001, a hearing was 
held before the undersigned member of the Board.  At the 
hearing, the veteran and his representative raised claims of 
entitlement to a temporary total disability rating for a 
service-connected right knee disorder and for an increased 
rating for the right knee disorder.  Since these matters have 
not been developed for appellate review, the Board does not 
have jurisdiction of them.  They are referred to the RO for 
appropriate action.

When the case was previously before the Board, in June 2001, 
a 10 percent evaluation was awarded for degenerative changes 
of the left ankle.  The issues of entitlement to service 
connection for heart irregularities and entitlement to 
service connection for left eye posterior vitreous floaters 
were Remanded for further development.  The development as to 
the issue of entitlement to service connection for heart 
irregularities was completed.  A supplemental statement of 
the case notified the veteran of the results.  The Board will 
proceed with its review of the appeal on the heart issue.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for left eye posterior 
vitreous floaters pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The heart irregularities noted during and after service 
are not disabilities due to disease or injury.  

3.  The veteran does not have cardiovascular disability, 
including heart irregularities, as the result of disease or 
injury during his active service.  

4.  A cardiovascular disability, including heart 
irregularities, was not manifested during the first year 
after the veteran completed his active service.  


CONCLUSION OF LAW

Cardiovascular disability, including heart irregularities, 
was not incurred in or aggravated by active military service 
and may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the July 2001 and March 
2002 VCAA letters, notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim, as to this 
issue.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, all of which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Of particular significance in this case is the need for 
competent evidence of a current disability.  While a lay 
witness may report symptoms he experiences, a diagnosis of a 
current disability must come from a medical professional with 
the requisite training and experience to make such a 
diagnosis.  See 38 C.F.R. § 3.159(a) (2002).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Summarized simply, the 
evidence must establish that the claimant has the disability 
he is claiming and the medical diagnosis is the most 
probative evidence in this regard.  

Evidence  The service medical records show the veteran's 
heart was normal on general examinations in August 1991, June 
1992, May 1993, and July 1996.  

A consultation sheet shows that, in December 1996, the 
veteran gave a history of palpitations and atypical chest 
pain.  The consultation report, dated in January 1997, 
reflects the veteran's report that 2 years earlier he 
experienced a fleeting episode of tightening of the chest 
followed by a fluttering sensation.  For two weeks, he had 
experienced similar episodes 0 to 3 times daily.  He had a 
dull aching, pericardial chest pain for two hours.  
Occasional symptoms included shortness of breath.  It was 
noted that the veteran was very athletic, running 5 to 6 
miles a day, and lifting weights 3 to 4 times a week.  The 
heart had a regular rate and rhythm without murmurs, rubs, 
gallops or ectopy.  Electrocardiogram show marked sinus 
bradycardia and was otherwise normal.  A 24-hour Holter 
monitor study was essentially negative.  There was no 
supraventricular tachycardia or paroxysmal supraventricular 
tachycardia.  The assessment was atypical chest pain and 
history of palpitation.  An echocardiogram was recommended.  

The echocardiogram was done in January 1997.  The results 
were interpreted as showing left ventricular size and 
function as normal.  There was mild mitral regurgitation.  
There was also tricuspid regurgitation with evidence of 
pulmonary hypertension.  

The report of the examination for separation from active 
service, in January 1997, included a history.  The veteran 
reported tightness of heart, light-headedness, and shortness 
of breath since 1994.  The attacks reportedly lasted a few 
seconds and occurred approximately once a week.  Also, since 
1994, he experienced pounding and palpitations lasting a few 
minutes.  On examination, first and second heart sounds were 
normal at a bradycardic rate.  The point of maximal impulse 
was in the left anterior lateral area at approximately the 
fifth rib.  Blood pressure was 128/62 with a rate of 47.  
There was no diagnosis of cardiovascular defect or disease.  

Another Holter monitor electrocardiogram study, in February 
1997, was read as essentially normal.  A February 1997 X-ray 
study disclosed heart size to be within normal limits.  

The report of the April 1997 VA heart examination shows the 
veteran described periods of palpitations.  He felt that his 
heart "cramps up" on him for 3 to 5 seconds and then he had 
a rapid heart beat.  Most episodes were without symptoms, but 
he occasionally had presyncopal symptoms such as dizziness 
and nausea.  He had not passed out and did not have chest 
pain.  There was shortness of breath.  Examination revealed 
normal first and second heart sounds, without murmur, rub or 
gallop.  An April 1997 electrocardiogram showed normal sinus 
rhythm with a rate of about 60.  His axis was normal and felt 
to be about 75.  The pulse rate interval was normal.  There 
was no evidence for chamber enlargement.  There was no 
evidence of ischemia.  There was a suggestion of early 
repolarization, especially in the lateral leads.  The chest 
X-ray was normal.  The impression was irregularity of the 
heart "as described above."  The doctor commented that the 
veteran appeared to be in excellent physical shape, and in 
fact, ran several miles a day.  The symptoms might represent 
something benign called an athletic heart; or, they could 
represent some type of arrhythmia.  The doctor concluded that 
his impression was the condition was a benign type finding 
and was mostly related to the so-called athletic heart.  

At his October 1998 RO hearing, the veteran testified on 
other issues.  At his February 2001 Board hearing, the 
veteran testified of heart symptoms.  He said one doctor 
called it an athletic heart.  He said his heart felt like it 
balled up into a fist and blood drained from his face and he 
felt flushed.  He had to sit down and his heart would release 
with a flutter.  It happened frequently enough that he sought 
treatment during service.  He reported that tests done during 
service, including an echocardiogram did not turn up anything 
irregular enough to be concerned about.  He said the problem 
never went away.  

Another VA heart examination was done in September 2001.  The 
veteran gave a history of a low heart rate with episodes of 
palpitations, light headedness and chest heaviness.  
Examination disclosed a pulse of 56, blood pressure of 95/60 
and respirations of 14.  The heart had a regular rate and 
rhythm, without murmur, rub or gallop.  There was no apical 
displacement or parasternal heave.  A September 2001 exercise 
stress test was read as borderline; however, there was no 
angina or electrocardiogram changes and the veteran's 
exercise was adequate by heart rate.  He achieved 16.4 MET's.  
The conclusion was history of sinus bradycardia and history 
of palpitations.  No current disability was diagnosed.  

The file was reviewed and an opinion rendered in October 
2002.  It was noted that the veteran complained of a history 
of palpitations, light headedness and chest heaviness.  The 
attacks seemed unprovoked.  An echocardiogram revealed only 
sinus bradycardia.  A February 1997 Holter monitor was 
essentially normal.  It was noted that the veteran was very 
athletic, running 5 to 6 miles a day and lifting weights 3 
times a week.  The remainder of the veteran's history and 
test results were discussed.  In summary, the doctor 
concluded that the veteran actually had a very healthy heart 
overall.  He was probably having symptomatic premature 
ventricular contractions because his heart normally beat so 
slowly.  Other symptoms were also possible because of his 
heart rate.  The doctor saw no evidence for pathological 
heart disease.  It was noted that the veteran might have 
mitral valve prolapse but that could not be caused by or 
related to active service.  

Analysis  As set forth above, service connection can only be 
established for a disability resulting from disease or 
injury, incurred or aggravated, during active service.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Not every abnormality is a 
disability.  The regulation specifies that not every 
abnormality of heart action or heart sounds will be 
sufficient to support service connection.  38 C.F.R. 
§ 3.303(b) (2002).  

The veteran feels that his heart symptoms represent a 
disability.  However, he does not have the medical training 
and experience to diagnose his heart symptoms and heart 
sounds as a disability.  38 C.F.R. § 3.159(a)(1), (2) (2002); 
see also Grottveit, at 93; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In this case, although the veteran was repeatedly examined 
and extensively tested, none of the medical professionals 
found any chronic heart disability.  Rather, it was the 
consistent opinion of the trained medical professionals that 
the veteran's heart symptoms were a variant of a healthy 
heart which was due to his athletic activity.  

Despite medical examinations and testing, there is no 
competent evidence that the veteran had a heart disability 
during service, or that a cardiovascular disorder was 
manifested to a degree of 10 percent or more during the first 
post service year or that he currently has a heart disability 
manifested by heart irregularities.  To the contrary, the 
extensive medical evidence forms a preponderance of evidence 
against the claim, establishing that the veteran does not 
have a disability manifested by heart irregularities.  
Because there is no current disability, the claim must be 
denied.  


ORDER

Service connection for heart irregularities is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.






 

